Title: From James Madison to Caesar Augustus Rodney, 29 May 1807
From: Madison, James
To: Rodney, Caesar Augustus



Dr. Sir
Washington May 29. 1807

It is the opinion of the President which I am just authorized to signify to you, that Mr. La Trobe, be immediately be summoned to Richmond as a witness in the trial of Col. Burr.  A leter from Mr. Hay to the President expresses much confidence in the sufficiency of the testimony already on the spot.  Genl. Wilkinson had not arrived on Monday.  What became of the two letters for Dr. Bollmann, which I sent under cover to you?  He has requested that they may be sent to him at Richmond: If still under your disposal, be so good as to comply with the request.  Yrs. very sincerely

James Madison

